DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments have overcome the previous claim objection.  Applicant’s arguments regarding the previous 112a, 112b, and 101 rejections on pages 9-11 of the remarks filed 4/20/2022 are persuasive.
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. Regarding the 102 and 103 rejections of Katz et al, the Applicant argues that Katz describes a method of using one-dimensional time series measurements (nasal pressure) to identify sleep apnea.  While Katz includes expansive language to cover other time series measurements, there is no teaching suggestion in Katz of using one-dimension time series measurements to determine an indicator of a cardiac dysfunction.  The examiner respectfully disagrees as Paragraph [0003] discloses: 
 	“The present invention relates generally to the diagnostic of respiratory, cardiac, cardio-respiratory, and neurophysiological diseases”
Therefore, Katz is teaching and suggesting diagnostic of cardiac diseases.  In Paragraph [0009] Katz discloses obtaining one-dimensional scalar time series measurements such as ECG. Paragraph [0010] discloses that “the nonlinearly processed time series provide clinical markers for the diagnosis and screening of patients subject to respiratory, cardiac, and other physiological dysfunctions”. Paragraph [0016] discloses the disease to be identified include cardiac disease and claims 17 and 18 are directed to a method for identifying a disease of a patient, wherein the diseases is cardiac disease.  Claim 19 includes the data collected is electrocardiogram (ECG) data.  Paragraph [0037] discloses the screening and diagnostic device and method of the present invention apply nonlinear dynamical systems techniques not only to sleep apnea, but also to cardiological applications.  Therefore, Applicant’s arguments that Katz is used to identify sleep apnea and that there is no teaching or suggestion to determine an indicator of cardiac dysfunction is not persuasive.
Drawings
The drawings were received on 4/20/22 with petition approved on 5/2/2022 have overcame the previous drawing objection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-8, 13, 14, 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katz et al (US Publication 2006/0107954).
Referring to Claims 1 and 14, Katz et al teaches a system for detecting a cardiac dysfunction (e.g. Paragraph [0003] discloses diagnostic of cardiac diseases) using a computing device (e.g. Paragraphs [0022] and [0088] discloses using a computer), comprising: one or more processors (e.g. Paragraphs [0022] and [0088]); a memory having instructions stored thereon, wherein execution of the instructions by the one or more processors (e.g. Paragraph [0022]), cause the one or more processors to: receive only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses obtaining one-dimensional time series measurement from one physiologic variable); construct multi-dimensional electrophysiological data from the only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses using higher dimension phase –space construction on the one-dimensional measurement and Paragraphs [0019] and [0053] discloses creating a multi-dimensional set of vectors when constructing the phase-space); define a phase space system/model from the multi-dimensional electrophysiological data (e.g. Paragraphs [0009] and [0019]); detect the cardiac dysfunction from the phase space system/model (e.g. Paragraphs [0010] and [0037] discloses using the phase-space dynamics for diagnosing cardiac dysfunctions); generate a 3-D phase space plot that displays an indicator of the cardiac dysfunction (e.g. Paragraphs [0010], [0019], [0022], [0079] and [0080] and Figures 6-8).
Referring to Claims 3 and 16, Katz et al teaches the claimed system, wherein the one-dimensional electrophysiological data comprises at least one cardiac cycle (e.g. Paragraphs [0009], [0012] and [0017] teaches collecting ECG for 15 to 20 minutes).

Referring to Claim 4, Katz et al teaches the system of claim 3, wherein the cardiac cycle corresponds to a vector sum of electrical activation of the heart (e.g. Paragraphs [0009], [0012] and [0017]).

Referring to Claim 5, Katz et al teaches the system of claim 4, wherein the instructions to detect the cardiac dysfunction from the phase space system further cause the one or more processors to: use variables from an N dimensional space-time information to determine feature vectors (e.g. Paragraphs [0019] and [0074] discloses creation of vectors and sets an example with three dimensional set of vectors); correlate the feature vectors with attributes that are associated with the cardiac dysfunction (e.g. Paragraph [0075]).

Referring to Claim 6, Katz et al teaches the system of claim 5, wherein the instructions to correlate use one or more machine learning algorithms (e.g. Paragraphs [0075-0076]).

Referring to Claim 7, Katz et al teaches the system of claim 6, wherein the one or more machine learning algorithms includes a genetic algorithm mediated map generation or artificial neural network (e.g. Paragraphs [0075-0076]).

Referring to Claim 8, Katz et al teaches the system of claim 5, further comprising instructions to cause the one or more processors to: divide the N dimensional space-time information into a predetermined number of regions; determine a density of a time series of each region; use the density of each region in the step of correlating (e.g. Figures 6 and 7 and Paragraphs [0075] and [0079]).
Referring to Claim 13, Katz et al teaches the system of claim 1, further comprising instructions that cause the one or more processors to receive the one-dimensional electrophysiological data from one of a one-dimensional recorder, an implantable telemeter, a smartphone, a smart handheld consumer device, a smart watch, a perfusion sensor, and clothing embedded with biometrics sensors (e.g. Paragraph [0009].  The examiner notes that a one-dimensional recorder, an implantable telemeter, a smartphone, a smart handheld consumer device, a smart watch, a perfusion sensor, and clothing embedded with biometrics sensors are functionally recited and the claim as currently written does not require one of these structures, but a processor that includes instructions to obtain data).

Referring to Claim 17, Katz et al teaches the system of claim 14, wherein the model is created using a modified matching pursuit (MP) algorithm (e.g. Paragraph [0075]).

Referring to Claim 18, Katz et al teaches the system of claim 17, wherein the model is linked to space-time densities (e.g. Paragraph [0075]).

Referring to Claim 19, Katz et al teaches the system of claim 14, wherein the cardiac dysfunction is at least one of disease states, cardiac structural defects, functional cardiac deficiencies induced by teratogens and toxic agents, pathological substrates, conduction delays and defects, and ejection fraction (e.g. abstract, Paragraphs [0008], [0012], [0016], and [0037]).

Referring to Claim 20, Katz et al teaches the system of claim 14, wherein the cardiac dysfunction is detected using at least one machine learning algorithm (e.g. Paragraphs [0075-0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al (US Publication 2006/0107954) in view of Brockway et al (US Patent 9,414,758).
Referring to Claims 2 and 15, Katz et al teaches the claimed system, wherein the instructions to construct multi-dimensional electrophysiological data further cause the one or more processors to: take fractional derivatives of the one-dimensional electrophysiological data to construct the multi-dimensional electrophysiological data (e.g. Paragraph [0019]).  However, Katz et al does not explicitly disclose the one or more processors denoise the one-dimensional electrophysiological data to generate denoised one-dimensional data; remove a baseline of the denoised one-dimensional electrophysiological data.
 	Brockway et al teaches that it is known to use a signal processing in a microprocessor to process the ECG signal and remove baseline wander and other noise to produce a denoised ECG signal as set forth in Column 10 lines 50-53 to provide improved clinical diagnostic by removing noise that could potentially lead to the false positive detections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Katz et al, with a signal processing in a microprocessor to process the ECG signal and remove baseline wander and other noise to produce a denoised ECG signal as taught by Brockway et al, since such a modification would provide the predictable results of improved clinical diagnostic by removing noise that could potentially lead to the false positive detections.
Claims 9, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al (US Publication 2006/0107954) in view of John (US Publication 2007/0142874).
Referring to Claim 9, Katz et al teaches a system for detecting a cardiac dysfunction (e.g. Paragraph [0003] discloses diagnostic of cardiac diseases) using a computing device (e.g. Paragraphs [0022] and [0088] discloses using a computer), comprising: one or more processors (e.g. Paragraphs [0022] and [0088]); a memory having instructions stored thereon, wherein execution of the instructions by the one or more processors (e.g. Paragraph [0022]), cause the one or more processors to: receive only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses obtaining one-dimensional time series measurement from one physiologic variable); construct multi-dimensional electrophysiological data from the only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses using higher dimension phase –space construction on the one-dimensional measurement and Paragraphs [0019] and [0053] discloses creating a multi-dimensional set of vectors when constructing the phase-space); define a phase space system/model from the multi-dimensional electrophysiological data (e.g. Paragraphs [0009] and [0019]); detect the cardiac dysfunction from the phase space system/model for use in determining a risk score (e.g. Paragraphs [0010] and [0037] discloses using the phase-space dynamics for diagnosing cardiac dysfunctions); generate a 3-D phase space plot that displays an indicator of cardiac dysfunction (e.g. Paragraphs [0010], [0019], [0022], [0079] and [0080] and Figures 6-8).  However, Katz et al does not disclose applying therapy and comparing obtained scores from before and after therapy to determine a utility of the patient therapy. 	John teaches that it is known to evaluate therapy parameters compared to baseline condition and the program that improved the score relative to baseline is used for subsequent treatment to the heart as set forth in Paragraphs [0121], [0126], [0129] and [0145] to provide improved therapeutic benefit by identification of treatment parameters to treat cardiac disorders (e.g. Paragraph [0005].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Katz et al, with evaluate therapy parameters compared to baseline condition and the program that improved the score relative to baseline is used for subsequent treatment to the heart as taught by John, since such a modification would provide the predictable results of improved therapeutic benefit by identification of treatment parameters to treat cardiac disorders.

Referring to Claim 10, Katz et al in view of John teaches the system of claim 9, wherein the cardiac dysfunction is at least one of disease states, cardiac structural defects, functional cardiac deficiencies induced by teratogens and toxic agents, pathological substrates, conduction delays and defects, and ejection fraction (e.g. abstract, Paragraphs [0008], [0012], [0016], and [0037]).

Referring to Claim 12, Katz et al in view of John teaches the system of claim 9, wherein the indicator is a complex subharmonic frequency (CSF) trajectory that is associated with the cardiac dysfunction (e.g. Paragraphs [0011] and [0068]).
Terminal Disclaimer
The terminal disclaimer filed on 4/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,289,150; 9,408543; 9,968,265; and 10, 441,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792